Citation Nr: 1102269	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to April 1956.  
The Veteran died in March 2005, and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the benefit sought on appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of 
the Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran died in March 2005, and at the time of his death, 
he was in receipt of a rating for total disability based upon 
individual unemployability, effective August 2000.  

3.  The Veteran was not continuously rated totally disabled due 
to service-connected disability for at least 10 years immediately 
preceding his death, nor was a total evaluation continuously in 
effect since the date of his discharge from military service and 
for at least five years immediately preceding his death.  


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a Veteran of the evidence 
necessary to substantiate her claim for benefits and that VA 
shall make reasonable efforts to assist an appellant in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claim.  

In letters dated in December 2005, and May 2009, VA notified the 
appellant of the information and evidence needed to substantiate 
and complete her claim of service connection for the cause of the 
Veteran's death, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the appellant to submit any additional 
information in support of her claim.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Additional notice as is required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was 
provided in the May 2009 notice.  As such, the Board finds that 
VA met its duty to notify the appellant of her rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the December 
2005 notice given prior to the appealed AOJ decision was 
inadequate.  The Court specifically stated in Pelegrini, however, 
that it was not requiring the voiding or nullification of any AOJ 
action or decision if adequate notice was not given prior to the 
appealed decision, only finding that appellants are entitled to 
VCAA-content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in May 2009, 
and a Supplemental Statement of the Case was issued subsequent to 
that notice in July 2009, the Board finds that notice is pre-
decisional as per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as to 
both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence, and by 
affording her the opportunity to give testimony before an RO 
hearing officer and/or the Board.  The appellant appeared and 
testified at a hearing before a Decision Review Officer (DRO) in 
June 2008.  She did not, however, appear at her BVA hearing in 
August 2010, and has not indicated that she wished it to be 
rescheduled.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and are 
associated with the claims file.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and assist the 
appellant and that no further action is necessary to meet the 
requirements of the VCAA.  

The appellant essentially contends that she should be entitled to 
DIC under 38 U.S.C.A. § 1318 as her husband was receiving VA 
benefits at the 100 percent rate at the time of his death.

VA will pay death benefits to the surviving spouse in the same 
manner as if the Veteran's death were service connected if his 
death was not the result of his own willful misconduct and, at 
the time of death, he was receiving, or was entitled to receive 
compensation for a service-connected disability rated totally 
disabling if (1) the disability was continuously rated totally 
disabling for a period of 10 or more years immediately preceding 
death, (2) the disability was continuously rated totally 
disabling for a period of not less than five years from the date 
of the Veteran's discharge or other release from active duty, or 
(3) the Veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 
3.22(a).

The term "entitled to receive" means that at the time of his 
death, the Veteran had service-connected disability rated as 
totally disabling, but was not receiving compensation because (1) 
VA was paying the compensation to his dependents, (2) VA was 
withholding the compensation to offset an indebtedness, (3) he 
had applied for compensation, but was not receiving total 
disability compensation due solely to clear and unmistakable 
error in a VA decision, (4) he had not waived retired or 
retirement pay in order to receive compensation, or (5) VA was 
withholding payments as required by law.  38 C.F.R. § 3.22(b); 
see Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  The 
Board also notes that a 2005 amendment to 38 C.F.R. § 3.22 
provides an additional method for prevailing on 1318 claims, 
where additional service department records are received that 
existed at the time of a prior VA decision, but were not 
considered.

At the time of the Veteran's death, service connection was 
established for his lumbar spine disability, rated at 60 percent 
disabling; neurogenic claudication of the bilateral lower 
extremities, each rated at 20 percent disabling; and at the same 
time, he was awarded TDIU benefits, all effective August 2000.  
As the Veteran died in March 2005, he was in receipt of 100 
percent disability compensation for less than five years.  

The appellant has not alleged, and the evidence does not show, 
that the Veteran was entitled to receive 100 percent disability 
compensation for the 10-year period immediately preceding his 
death in March 2005, but was not receiving such compensation for 
any of the reasons enumerated in 38 C.F.R. § 3.22(b).  At the 
time of the Veteran's death, he had a disability rating for TDIU, 
effective August 2000.  There were no pending claims when he 
died, particularly concerning the effective date assigned the 
TDIU benefits.

The Board notes that the Veteran was not rated as totally 
disabled continuously since his release from active duty and for 
at least five years immediately preceding his death.  Also, there 
is no evidence suggesting that the Veteran was a prisoner of war 
at any time.  Upon review of the evidence of record, the Board 
finds that there is no possibility that the Veteran could have 
met the requirements of a total disability rating of the required 
duration at the time of his death.  As such, DIC benefits 
pursuant to 38 U.S.C.A. § 1318 is denied.  



ORDER

DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 is 
denied.  






REMAND

Upon preliminary review of the evidence of record, and in light 
of the VCAA, the Board finds that further evidentiary development 
is necessary regarding the appellant's claim of service 
connection for the cause of the Veteran's death.  

The appellant has provided alternative theories as to the cause 
of the Veteran's death.  The appellant has contended that the 
Veteran's in-service exposure to radiation and chemicals caused 
the cancer which ultimately led to the his death.  She also 
contended that the Veteran's service-connected back disability 
and neurogenic claudication of the lower extremities 
substantially contributed to his demise.  

The Veteran's service treatment records (STRs) are devoid of any 
finding of any type of cancer during service, nor has the 
appellant so contended.  The Board notes at this juncture that 
the Veteran's STRs and personnel records were severely damaged 
due to fire and are somewhat unreadable.  As such, the Board has 
a heightened duty to provide its reasons and bases in rendering a 
decision when a veteran's service treatment records have been 
lost or destroyed.  See Washington v. Nicholson, 19 Vet. App. 
362, 371 (2005).  

Relevant post-service treatment records show that the Veteran was 
diagnosed as having small cell carcinoma in 2004, of unknown 
bodily origin.  It appears as though the first tumor was found 
above the elbow in the Veteran's right arm.  Subsequently, the 
cancer metastasized to other areas, including his brain.  

Prior to his death, the Veteran submitted multiple statements to 
VA indicating that he was exposed to chemicals, radioactive 
materials, and asbestos during service.  He indicated that his 
military occupational specialty was a munitions specialist.  In a 
September 2004 statement regarding exposure to radiation, the 
Veteran indicated that he was issued a film badge and it was worn 
for assembly and disassembly of weapons in 1954.  He further 
indicated that he was responsible for loading and unloading of 
thermonuclear weapons and photoflash charges (black power).  The 
Veteran also indicated that from 1953 to 1955, he handled World 
War I chemical substances, and World War II explosives and gases.  
He advised that this occurred while loading, unloading, 
dismantling, and assembling nuclear and thermonuclear weapons.  
He submitted an online article regarding radioactive materials 
found at Lowry AFB.  

The original death certificate, dated in March 2005, only lists 
"metastate cancer[,] primary site unknown" as the immediate 
cause of death.  There were no other significant conditions 
contributing to death but not the underlying cause listed.  In 
October 2005, an amended death certificate was issued.  This 
certificate noted that severe discogenic back disease was a 
significant condition contributing to the Veteran's death, but 
was not the underlying cause.  

A letter from the Veteran's treating physician, dated in August 
2005, notes his opinion that the Veteran died of small cell 
cancer with an unknown primary.  The physician found that it was 
"quite possible" that the Veteran's tumor was related to his 
wartime exposure to chemicals and radiation.  He further 
indicated that the Veteran's chronic, severe back pain also 
contributed to his "debility and death at the end."  The 
physician, did not, however indicate to which chemicals or what 
type of radiation the Veteran was exposed.  

There is no question that the Veteran had cancer, despite the 
difficulty in identifying its origin.  Cancer, of any type, is a 
radiogenic disease pursuant to 38 C.F.R. § 3.311.  

In August 2004, the RO requested a copy of the Veteran's DD Form 
1141, from the Air Force Medical Operations Agency.  In a 
response dated in September 2004, it was indicated that the 
agency was unable to find any external or internal exposure data 
in the USAF Master Radiation Exposure Registry (MRER).  The chief 
then indicated that the "MRER is a single repository for 
occupational radiation exposure monitoring for all Air Force 
personnel," and their records date back to 1947.  She noted, 
however, that in some early cases, and especially regarding DD 
Forms 1141, they were maintained in the military medical record 
or by the local unit and were never forwarded to the central 
repository.  

As noted above, the Veteran's MOS was that of a munitions 
specialist, and prior to his death he reported being exposed to 
chemicals and radioactive materials-especially in situations 
where he was required to assemble or disarm thermonuclear or 
nuclear weapons.  The Board finds the Veteran's statements in 
this regard to be credible and consistent with his MOS of a 
munitions specialist.  Additionally, the Veteran's treating 
physician indicated that the Veteran's cancer could have possibly 
been caused by exposure to radioactive materials in service.  It 
appears, however, that there may be further development to be 
performed to determine whether the Veteran was indeed exposed to 
chemicals and/or radioactive materials.  

The Veteran's small cell cancer is not a disease presumptively 
associated with radiation exposure in Veterans who participated 
in radiation-risk activities.  38 U.S.C.A. § 1112(c) (West 2002); 
38 C.F.R. § 3.309(d) (2010).  Nevertheless, small cell cancer is 
considered a "radiogenic disease" pursuant to 38 C.F.R. § 
3.311.  

Section 3.311(a) calls for the development of a radiation dose 
assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not manifest to 
a compensable degree within any applicable presumptive period 
specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation in 
service.  In all claims involving radiation exposure, other than 
claims based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946, the VA Under 
Secretary for Health will be responsible for preparation of a 
dose estimate, to the extent feasible, based on available 
methodologies.  Id.

The Board finds that on the basis of the evidence of record, 
including the Veteran's credible assertions as to exposure to 
chemicals and what he believed to be radioactive materials during 
service, that further development is warranted to determine 
whether the Veteran was indeed exposed to chemicals and/or 
radioactive materials.  If so, the issue should be considered 
pursuant to 38 C.F.R. § 3.311.  As such, the claim should be 
remanded to further investigate whether the Veteran's unit was 
exposed to chemical and/or radioactive materials.  If so, the 
RO/AMC should obtain a dose estimate for the Veteran's alleged 
exposure to ionizing radiation, prior to readjudication of the 
appellant's claim for service connection for the cause of the 
Veteran's death.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should attempt to determine 
whether the Veteran's unit was exposed to any 
identifiable chemicals or radioactive 
materials.  The RO/AMC should seek this 
information from any appropriate source.  
Document all attempts to secure this 
information in the claims file.  Perform any 
development deemed necessary.  

2.  If it is determined that the Veteran was 
indeed exposed to any type of radioactive 
materials, obtain a dose estimate pursuant to 
38 C.F.R. § 3.311(a)(2)(iii) based on the 
Veteran's credible allegation that he was 
exposed to thermonuclear and nuclear weapons 
and chemicals.  

3.  Then, if it is determined that the 
Veteran was exposed to ionizing radiation in 
service, the case must be developed pursuant 
to 38 C.F.R. § 3.311(b). 

4.  The case should then be reviewed on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the 
appellant and her representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary 
and procedural development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The appellant is free to submit any 
additional evidence and/or argument she desires to have 
considered in connection with her current appeal.  No action is 
required of the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


